Title: From Thomas Jefferson to Martha Jefferson Randolph, 7 July 1793
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My Dear Daughter
Philadelphia July 7. 1793.

My head has been so full of farming since I have found it necessary to prepare a plan for my manager, that I could not resist the addressing my last weekly letters to Mr. Randolph and boring him with my plans.—Maria writes to you to-day. She is getting into tolerable health, tho’ not good. She passes two or three days in the week with me, under the trees, for I never go into the house but at the hour of bed. I never before  knew the full value of trees. My house is entirely embosomed in high plane trees, with good grass below, and under them I breakfast, dine, write, read and receive my company. What would I not give that the trees planted nearest round the house at Monticello were full grown.—Can you make a provision of endive plants for the winter? Of celery I take for granted it may be done. But endive in great abundance would be a most valuable addition. I shall be in time for preparing covered places to transplant it to. Present me affectionately to Mr. Randolph and to the friends you have with you, and kiss the dear children for me. Adieu my dear. Yours with unceasing affection

Th: Jefferson

